transit to or from work ordinarily will not expose the employer to liability"
                unless the evidence shows that the employee was on a "special errand" for
                the employer); Evans, 108 Nev. at 1005-06, 842 P.2d at 721-22 (concluding
                that "an employee who is traveling to or from work is outside the scope of
                his or her employment unless the employee is performing an errand for
                the employer or otherwise conferring a benefit upon the employer"). As
                appellant has conceded that the third party was not working on the day of
                the accident and has provided no evidence that the third party was on a
                special errand or on call for Afandi or in the process of responding to an
                emergency related to Afandi, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                           J.



                                                                                           J.
                                                            Gibbons




                cc: Hon. Susan Johnson, District Judge
                     Howard Roitman, Settlement Judge
                     Harold P. Gewerter, Esq., Ltd.
                     Hall Jaffe & Clayton, LLP
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A